PER CURIAM: *
Jesus Meraz-Amado appeals his consecutive sentences following revocation of supervised release and guilty-plea conviction of possessing with intent to distribute a substance containing a detectable amount of marijuana.
Meraz-Amado argues that the district court abused its discretion in imposing consecutive sentences because the district court mistakenly believed that consecutive sentences were required under Chapter 7 of the Sentencing Guidelines. However, given the colloquy at sentencing between the district court and defense counsel, the record does not support Meraz-Amado’s contention that the district court misunderstood its discretion to impose consecutive or concurrent sentences. See United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir.2001). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.